Citation Nr: 9912649	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  96-04 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hypertension as 
secondary to the service connected disability of post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1939 to July 
1945.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee. 


FINDINGS OF FACT

1.  There is no competent evidence that the veteran's 
hypertension is secondary to the service-connected 
posttraumatic stress disorder.  

2.  There is no competent evidence that posttraumatic stress 
disorder results in aggravation of hypertension.


CONCLUSION OF LAW

The claim for service connection for hypertension as 
secondary to post-traumatic stress disorder is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his hypertension is the result of 
his service-connected post traumatic stress disorder (PTSD).  
It is the decision of the Board that the veteran has not 
submitted evidence of a well-grounded claim for service 
connection for hypertension as secondary to the service-
connected post traumatic stress disorder. 

It is not contended, nor does the evidence show that 
hypertension had its onset during the veteran's active 
service.  The service medical records do not show any 
cardiovascular abnormalities.  On examination for separation 
from service, in July 1945, a physician reported that the 
veteran's heart and vascular system were normal.  There is no 
competent evidence identifying manifestations of hypertension 
in the first year after the veteran left active service.  38 
U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  During the 1946 VA compensation and pension 
examination a doctor reported that the veteran's 
cardiovascular system was normal. 

Rather, the veteran is seeking secondary service connection 
for hypertension.  Disability which is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (1998).  The Court 
has held that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, shall be compensated in accordance with 
38 U.S.C.A. § 1110 (West 1991).  Thus when aggravation of a 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition; such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

As a threshold requirement, the veteran must present a "well 
grounded" claim.  That is, he must present a claim, which is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991). A plausible 
claim requires that evidence be submitted, or at least 
identified, on each element which must be proven to support 
the claim.  That means that the first element of a plausible 
claim requires evidence of current disability.  In this 
instance, there are diagnoses of hypertension.  A claim for 
secondary service connection requires a service-connected 
disability.  See Reiber v. Brown, 7 Vet. App. 513 (1995).  
Service connection has been established for PTSD, currently 
rated as 100 percent disabling.  Therefore, there is evidence 
of current disability and a service-connected disease or 
injury.

However, a well-grounded claim also requires evidence which 
links the service-connected disability to the claimed 
disability.  This evidence must be from a competent source 
and the mere assertion of a lay witness does not meet the 
requirement for competent evidence of a connection.  

The Board has reviewed the record and finds that there is 
extensive evidence pertaining to the veteran's hypertension; 
however, none of the physicians have linked the veteran's 
hypertension to PTSD.  The veteran's assertions that there is 
a link are not competent and do not serve to establish a well 
grounded claim.  In addition, there is no competent evidence 
that the PTSD resulted in an increase in severity or 
aggravation of hypertension.

The December 1995 statement of the case and the January and 
July 1997 supplemental statements of the case adequately 
informed the veteran that there was no evidence relating his 
hypertension to his service-connected disability.  The 
veteran has not identified any competent evidence of a 
connection or indicated that further evidence to support the 
claim might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

At this time, there is no competent evidence that links 
hypertension in any way (cause or aggravation) to the 
service-connected PTSD.  Therefore, the claim is not well 
grounded and is denied. 


ORDER

Service connection for hypertension as secondary to the 
service-connected PTSD is denied.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

